Title: New York Ratifying Convention. Remarks (John McKesson’s Version), [24 June 1788]
From: Hamilton, Alexander,McKesson, John
To: 


[Poughkeepsie, New York, June 24, 1788]
Mr. Hamilton
We all Aim at the best Govt.
We should mix the Happy Ingredients, and not go into Extremes or we shall build Utopia upon Utopia—
It was a time of Jealo[u]sy—We seemed to have attended only to tie the Representat
Another Prin.
To have in our Govt. some Stable Body that will pursue a System—
Guard agt. Innovations and know and direct public Affairs—
The People of every Country desire the Interests of the Country—
But in many Cases the People want Necessary Information respecting public Measures—
peculiarly relating to foreign affairs
2d.   The People are mislead by Men of Influence who have pa[r]tial Views
Therefore 2 objects
To have one Body dependt. on the People who will have a quick Sensibility of the Ideas of the People—
The Representatives for 2 years
The other object
To have some permanent Body who will pursue the public Interest notwithstanding some popular dissatisfactions the Arts of Demagogues and designing Men—Hence the Senate—
Why have we a Senate with a duration of 4 years & one 3d. to go out every year—
We should look at Truth with a degree of firmness, and without prejudice
This is a Senate.
What is the Amendmt.

That the Senators Shall depend on the will of the State. Legislatures—but not be continued beyond Six Years—
If so the Senators will not have the Stability necessary nor the firmness to abide by national Interests—
A measure may appear to affect a State Interest yet be for its Benefit—
Nay It may in Some Instances be agt. a particular State Interest—yet ought to be done—
Without a Power of this House your Building will be a House of Sand
Will the People agree their States Govt should be given up—if not will not the persons elected by the People preserve them—
State Govts. will have greater Influence that the National Govt.
2000 Repres[ent]atives in State Govts
100 Represent. in the National Govts.
State Governmts. appoint many Offices
Genl Govt. but few.
Ambassadors and foreign ministers no influence
Some Judges—not many
Officers of the Customs—not many—
The State Govermts will provide Laws respecting agriculture and such things as more sensibly affect Individuals
When Men know that Men with Arms in their Hands under the Influence of the State Govts.
The State Govts. will have a vast Influence on the national Governmt.
The Members will have their Connections in their own States which will influence—
The Observation of the Hon Member from Abl. Mr Lansing)
The Argumt. then should be oppose[d to] the principal of Local
Interests as far as possible.
Has the form of Governt. carried this Power too far—No
One third may be changed in two years—the whole in Six years—
Every Election here changes one half
Will they not be sufficiently dependt.
Did not the former Represent before the War represent the People and were sufficiently
The Representatives will watch their Representa[ti]ves in the national Senate this will make them perhaps too dependent—yet that duration of Office will give firmness to a certain Extent—
The Persons who would be sent to Senate will endeavour to please Six years soon elapses—As the Time shortens the Influence will be greater—One third thrown into the Body will always keep the Body from Corrupt Measures—
You will find a Number always ready to Supplant the Senators—
The Objects to which the Senate is destined requires Permancy—
They are with the President to make Treaties, manage Commerce and direct the foreign Interests—
This Knowledge gained by Experience
Permancy also necessary to its Responsibility—
In its objects will be a System of Links—
They must have a lasting Tenure to be responsible for the Effect of their Measures—
They should have a National Character, and have a Sensibility of it—As the public Eye will be turned on them—
This not necessary for a Body who transact temporary measures from day to day—
With the Amendment they will be dependt. to a degree that will disqualify
The Amend[ment] will thro State Interests and factions into your National Govt—Will create a Mutability of Measures which will prevent the Country from enjoying advantages—
Without blending Liberty and Stability we cannot establish a good republican Govermt.
Let us rescue Republican Govt. from mutability inconstancy &c charged on it
